        Case 2:19-cv-04616-HB Document 9 Filed 01/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




DERRICK JACOBS,                                      CIVIL ACTION
     PlaintitI
                                                     No. l 9-CV-4616

CITY OF PHILADELPHIA,                 ct al.         JURY TRIAL DEMANDED
     Defendants.



                                               ORDER




        AND NOW. this

the parties· Stipulation tbr Extension of Time, it is hereby OR

Plaintiff shall tile his response to Defendants' Motion to Dismiss on or before February 12,

2020.




                                                     BY THE COURT,
        Case 2:19-cv-04616-HB Document 9 Filed 01/31/20 Page 2 of 2




                        IN Tl-Ht UNITED STATES DISTRICT COURT
                   FOR TUE EASTERN DISTRICT OF PENNSYLVANIA




DERIUCK ,JACOBS,                                       C[VfL ACTION
     Plaintiff.
                                                       No. I 9-CV-4616

CITY OF Pllll.. ADELPHIA,              ct al,          JURY TRII\L DEMANDED
     De fondants.


                        STIPULATION FOR gxTENSION OF Tl.ME



It is hereby stipulated by und betwetn lhe parties that Plni11tilTDcrrkk .lacobs shnll hi1vc thirty

11ddi1ionnl days within which In answer. plead. or othcnvise mov~ to Defendants· M.otion to

Dismiss lilcd on December 26. 2019. Plaintiff sh.ill Ille his respnnse un rn· before February 12.




                                                      ·----·---·-- - - - -- - -
                                                       Kia Ghee. Esquire
                                                      Assi~l~uu City Solicitor
                                                      Attorney lbr Delcnclnnls



                                                               1/8/2020
Date:                                                 Date;
